SULLIVAN, Judge
(concurring in the result):
Our case law makes clear that a Court of Criminal Appeals need not look at sentences in other court-martial cases unless those cases are closely related. United States v. Henry, 42 MJ 281, 234 (1995); United States v. Ballard, 20 MJ 282, 286 (CMA 1985); United States v. Olinger, 12 MJ 458 (CMA 1982). Here, the record of trial established at least a prima facie basis for concluding that Airman First Class Thomas’ case was closely related to appellant’s. (“James Thomas introduced me to drugs, and my life has been in a tailspin ever since. He had a kind of magnetic attraction that gave him real persuasive power____ Still, I know that if it hadn’t been for Airman Thomas, I would not be here today.”)
In Henry, supra at 234, we noted that the staff judge advocate was allowed to submit abstracts of related court-martial cases to rebut a convicted servicemember’s sentence disparity argument. In view of the broad language of Article 38(c), UCMJ, 10 USC § 838(c), and our prior case law, I do not understand the lower court’s decision denying the defense the right to submit such related ease information to raise this type of claim. See also Art. 46, UCMJ, 10 USC § 846 (equal opportunity to obtain evidence). No reason for such preclusive action is provided by the court below. Accordingly, I join the majority in remanding this case to the Court of Criminal Appeals to consider the defense-proffered materials and decide the issue of sentence disparity or order a new recommendation and action on sentence.